Title: To Thomas Jefferson from Nicholas Fitzhugh, 6 November 1807
From: Fitzhugh, Nicholas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Alexandria 6th. Novr. 1807
                        
                        Mr Robert Moss who will hand this to you, informs me that he is a Candidate for the office of Marshal for the
                            District of Columbia which I am informed has become vacant by the resignation of Colo. Brent. I have been acquainted with
                            Mr. Moss from an early period of his Life and feel it a duty to him to say that in the capacities of Deputy Sheriff and
                            Representative of Fairfax County in the Virginia Assembly, his conduct afforded general satisfaction—About two Years ago
                            Colo. Brent intimated to me a wish to procure a Deputy to assist him in Alexandria County, I then recommended Mr Moss to
                            him from my knowledge of the respectability of his Character, as a person who would probably answer his purpose—He was at
                            that time employed & has since acted as Deputy Marshal here in a very correct Manner.
                        I have the Honor to be with sincere Regard Yr most obdt Servt
                        
                            N. Fitzhugh
                            
                        
                    